Regarding independent claims 1 and 10, the applicant amended the claims such that a first and second mounting hole do not overlap. This changes the scope and structure of the claimed invention. This would require further search and consideration. 
Note from 12:
Regarding independent claims 1 and 10, the applicant amended the claims such that a first and second mounting hole do not overlap. This changes the scope and structure of the claimed invention. This would require further search and consideration. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792